Citation Nr: 0024703	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-04 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


Entitlement to an evaluation of 30 percent for acne. 

Entitlement to an evaluation in excess of 30 percent for 
acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to June 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
psychiatric disability and a May 1997 rating decision which 
assigned an original evaluation of 10 percent for acne.  In 
March 1998, the veteran testified before the undersigned 
Board member at the St. Louis, Missouri RO.  

When this case was before the Board in June 1998, the Board 
denied the claim for service connection for psychiatric 
disability, deferred its decision with respect to the 
evaluation of the veteran's acne and remanded the case to the 
RO for clarification concerning the additional benefits, if 
any, that the veteran was seeking on the basis of 
unemployability. 

In a rating decision entered later in June 1999, the RO 
denied entitlement to a total rating based on unemployability 
due to service-connected disabilities.  Thereafter, this 
denial was not addressed in any correspondence received from 
the veteran or his representative.  However, at the veteran's 
request, S. Chris Beever, M.D., submitted a November 1999 
statement indicating that the veteran is unemployable due to 
non service-connected disabilities.  Thus, it appears that 
the veteran may be attempting to establish entitlement to a 
permanent and total rating for pension purposes, even though 
his income may be excessive for pension purposes.  Therefore, 
this matter is referred to the RO for appropriate action.

In June 2000, the case was returned to the Board for 
appellate action with respect to the evaluation of the 
veteran's acne. 

FINDING OF FACT

The veteran's acne involves extensive lesions.


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation for acne 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7819 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has found the veteran's claim for an original 
evaluation of 30 percent for acne to be well grounded.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of this claim has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Benign skin growths are to be evaluated as eczema.  38 C.F.R. 
§ 4.118, Diagnostic Code 7819.

Eczema with exfoliation, exudation or itching, involving an 
exposed surface or extensive area, warrants a 10 percent 
evaluation.  Eczema with exudation or constant itching, 
extensive lesions or marked disfigurement warrants a 30 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The veteran's only VA examination pertaining to acne was 
performed in February 1997.  The examiner noted that the 
veteran gave a history of acne of the neck, back, shoulders 
and hips since serving in Vietnam in 1971.  The examination 
disclosed hundreds of red and white scar sites in the 
aforementioned areas, but primarily on the back.  The lesions 
varied from 2-5mm.  There was slight scaling of the veteran's 
skin.

In the Board's opinion, the VA examination report adequately 
establishes that the disability is manifested by extensive 
lesions, as required for a 30 percent evaluation under the 
schedular criteria. 


ORDER

An original evaluation of 30 percent for acne is granted from 
the effective date of service connection, subject to the 
criteria applicable to payment of monetary benefits.


REMAND

With respect to whether an evaluation in excess of 30 percent 
is warranted for the veteran's acne, the Board notes that the 
veteran contends that he has large, bleeding boils and 
pustules, primarily located on his neck, back, face, 
shoulders and hips.  He contends that he takes oral 
medication in order to control his acne, which makes him sun 
sensitive.  

The evidence of record includes a May 1999 statement from S. 
Chris Beever, M.D., which indicates that the veteran takes 
tetracycline for acne and that he is exquisitely sensitive to 
sunlight.  Records pertaining to Dr. Beever's treatment of 
the veteran for acne have not been associated with the claims 
folder.  

In addition, as noted above, the veteran's only VA 
examination pertaining to asthma was performed in February 
1997.  The examiner indicated that the veteran had hundreds 
of lesions on his neck, back, shoulders and hips, but the 
examiner did not adequately describe the lesions on the 
veteran's neck.  In addition, although photographs depicting 
the skin disorder were taken in connection with the VA 
examination, the photographs are of the veteran's back.  The 
photographs do not adequately depict any lesions which may be 
present on exposed surfaces. 

In addition, the veteran maintained in his March 1998 
testimony that his acne flares-up and that it varies in 
severity on a daily basis.  Although the February 1997 VA 
examiner noted that the veteran's skin had improved over the 
previous months, the Board observes that the veteran's 
service-connected acne is intermittently active in nature and 
involves flare-ups.  Therefore, an attempt should be made to 
schedule the veteran for a VA examination at a time when his 
acne is most likely to be symptomatic.  See Ardison v. Brown, 
6 Vet. App. 405, 407 (1994).

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should request that the 
veteran identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to the issue 
remaining on appeal.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.  The requested records 
should include records of Dr. Beever 
reflecting treatment of the veteran for 
acne.

2.  Then, the veteran should be scheduled 
for a VA examination by a physician with 
appropriate expertise to determine the 
degree of severity of the service-
connected acne.  The examination should 
be scheduled for a time when the 
condition is most likely to be 
symptomatic.  All current manifestations 
of the disorder, to include any 
tenderness, exudation, itching, crusting, 
ulceration and nervous manifestations, 
should be identified.  Any limitation of 
function due to the disability should 
also be identified.  The extent and 
location of the acne lesions and/or scars 
should also be described.  The examiner 
should also provide an opinion concerning 
the degree of any disfigurement resulting 
from the disability.  The examiner should 
also comment on whether the veteran is 
photosensitive as a result of medication 
he is taking for the condition and 
describe any manifestations thereof.  
Color photographs of all areas affected 
by the acne should be made.  The claims 
folder must be made available to and 
reviewed by the examiner, and the 
examination report should reflect that 
the claims folder was reviewed by the 
examiner.  The examination report must be 
typed. 

3.  Then, the RO should review the claims 
folder and ensure that all development 
actions, including the medical 
examination, have been conducted and 
completed in full.  Then, the RO should 
undertake any other indicated 
development.

4.  Then, the RO should readjudicate the 
veteran's claim for an evaluation in 
excess of 30 percent for his service- 
acne, to include consideration of whether 
the case should be forwarded to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 



